IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2008

                                       No. 07-20723                   Charles R. Fulbruge III
                                                                              Clerk

ROBERT ALPERT

                                                  Plaintiff - Appellee
v.

THE BENNET LAW FIRM, PC

                                                  Defendant - Appellant



               Appeal from the United States District Court for the
                       Southern District of Texas, Houston
                                No. 4:06-CV-1642


Before JONES, Chief Judge, and OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.